COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        Ana Maria Lara v. Jose Sanchez
Appellate case number:      01-18-00025-CV
Trial court case number:    2016-19246
Trial court:                61st District Court of Harris County

       Appellant, Ana Maria Lara, has filed a notice of interlocutory appeal of the trial
court’s “Order Appointing Receiver for Cardenas Auto Sales,” signed on January 2,
2108. And, Lara has filed an “Emergency Motion to Stay the Appointment of Receiver
Pending Accelerated Appeal.” The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: February 15, 2018